DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
 
Response to Amendment
	Claims 1 and 3-14 are currently pending.  Claims 3, 4, and 6-10 are withdrawn from further consideration as being drawn to a non-elected invention.  Claim 2 has been cancelled.  The previous objection to claim 2 is withdrawn.  The previously stated 112, 2nd paragraph rejection of claims 1, 2, 5, and 11-14 is withdrawn.  The amended claim 1 does not overcome the previously stated 103 rejection.  Therefore, upon further consideration, claims 1, 5, and 11-14 are rejected under the following new and previously stated 112 and 103 rejections.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “zlloys” in line 31 is misspelled.  Appropriate correction is required.  
Claim 5 is objected to because of the following informalities:  claim 5 depends on cancelled claim 2.  Appropriate correction is required.  Claim 5 is construed as being dependent on claim 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations “preparing an anode electrode having an anode current collector that has two opposed primary surfaces wherein at least one of the two primary surfaces is deposited with a layer of lithium metal or lithium alloy having at least 50% by weight of lithium element in said alloy to create an anode layer”, “wherein the anode electrode includes a plurality of said anode layers which each contain an anode active material and a conductive additive mixed with a first liquid electrolyte”, and “wherein the anode active material is selected from the group consisting of (a) particles of natural graphite, artificial graphite, meso-carbon microbeads (MCMB), and carbon (including soft carbon, hard carbon, carbon nano-fiber, and carbon nanotube); (b) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd); (c) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric; (d) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Ti, Mn, or Cd, and their mixtures or composites; (e) prelithiated versions thereof; (f) prelithiated graphene sheets; and combinations thereof” are not supported by the specification.  The specification discloses in para [0024], “In one preferred embodiment, the anode active material is selected from the group consisting of (a) particles of natural graphite, artificial graphite, meso-carbon microbeads (MCMB), and carbon (including soft carbon, hard carbon, carbon nano-fiber, and carbon nanotube); (b) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd); (c) zlloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric; (d) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Ti, Mn, or Cd, and their mixtures or composites; (e) prelithiated versions thereof; (f) prelithiated graphene sheets; and combinations thereof” and in para. [0037], “Another embodiment of the present disclosure … preparing an anode electrode having an anode current collector that has two opposed primary surfaces wherein at least one of the two primary surfaces is deposited with a layer of lithium metal or lithium alloy having at least 50% by weight of lithium element in said alloy”.  It appears that the anode active materials of the anode layer recited in claim 1 are from two different embodiments.  Therefore, no single embodiment discloses an anode layer that contains both (lithium metal or lithium alloy) and (particles of natural graphite, …, etc).         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 9692056) in view of Nagayama et al (US 2005/0048371), and further in view of Asako et al (US 2014/0011083).
Regarding claims 1, 5, and 11-14, Liu et al discloses a process for producing a lithium battery comprising: 
preparing a plurality of current collector layers “406” (electrically conductive porous layer), and a plurality of positive electrode active material layers “404” (wet cathode layers) of a positive electrode active material (cathode active material); wherein the current collector layer may be an open structure substrate such as a mesh or foam containing interconnected conductive pathways and have a void volume (volume of pores) of between about 75% and 95%; wherein examples of the positive electrode active material (cathode active material) include lithium cobalt oxide and lithium iron phosphate (inorganic material / metal oxide); 
preparing an negative electrode “1104” (anode electrode) having an anode current collector “1104b” that has two opposed primary surfaces wherein at least one of the two primary surfaces is deposited with a layer of anode active material “1104a”; wherein the anode active material layer may also contain other components such as conductive additive (col. 5, line 66 to col. 6, line 1); wherein examples of the anode active material include Si nanowire/NiSi nanowire material (col. 13, lines 62-63), graphite and carbon (col. 4, lines 53-54;
placing a separator “1106a” (porous separator layer) in contact with the anode electrode “1104”;
stacking and consolidating a desired number of previously formed positive electrode active material layers “1102a” and current collector layers “1102b” in an alternating manner to form a positive electrode “1102” (cathode electrode) in contact with the separator; 
assembling and sealing the negative electrode, separator, the positive electrode in a case “1202” (housing) to produce the lithium battery (col. 6, lines 24-48, col. 10, lines 23-35, col. 12, lines 54-56, col. 14, lines 1-55, Figs. 4 and 11B and U.S. Patent Publication No. 2011/0111296 incorporated by reference in its entirety, specifically para. [0060]).     
However, Liu et al does not expressly teach a cathode electrode having a thickness no less than 100 µm (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu electrode structures to include a thickness  of no less than 100 µm because changes in size/proportion was held to have been obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  In addition, there is no evidence of criticality of the claimed thicknesses of the cathode electrode. 
However, Liu et al does not expressly teach a plurality of wet cathode layers of a cathode active material and optional conductive additive mixed with a liquid electrolyte; or an anode electrode that is deposited with lithium metal or lithium alloy; wherein the anode electrode includes a plurality of anode layers which each contain an anode active material and a conductive additive mixed with a first liquid electrolyte; wherein the anode active material is selected from the group consisting of (a) particles of natural graphite, artificial graphite, soft carbon, hard carbon, prelithiated oxide of titanium (claim 1); wherein the inorganic material is selected from TiS2, TaS2, MoS2, NbSe3, MnO2, an iron oxide, a vanadium oxide, or a combination thereof (claim 5); wherein the cathode active contains a lithium intercalation compound or lithium-absorbing compound selected from a metal carbide, metal nitride, metal boride, metal dichalcogenide, or a combination thereof (claim 11); wherein the cathode active material contains a lithium intercalation compound or lithium-absorbing compound selected from an oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel in a nanowire, nanodisc, nanoribbon, or nanoplatelet form (claim 12); wherein the cathode active material contains a lithium intercalation compound or lithium-absorbing compound selected from an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof; wherein the discs, platelets, or sheets have a thickness less than 100 nm (claim 13); wherein the cathode active material contains a lithium intercalation compound or lithium-absorbing compound contains a lithium intercalation compound selected from: (i) bismuth selenide or bismuth telluride, (ii) transition metal dichalcogenide or trichalcogenide, (iii) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (iv) boron nitride, or (v) a combination thereof; wherein the discs, platelets, coating, or sheets have a thickness less than 100 nm (claim 14).  
Nagayama et al discloses a method of producing an electrode by forming an electrode slurry (anode layers / wet cathode layers) comprising electrode active material, a conductive material, and electrolyte (liquid electrolyte / first liquid electrolyte) (para. [0109]); examples of positive electrode active material including transition metal oxides such as V2O5 (vanadium oxide), MnO2, TiS2 (titanium selenide / metal dichalcogenide), MoS2 (molybdenum selenide / metal dichalcogenide ([0045]), wherein the thickness of the positive electrode layer (cathode active material) is 0.1 µm (100 nm) ([0042]); and examples of negative electrode active material including natural graphite, artificial graphite, hard carbon, soft carbon, lithium alloy, lithium metal, and lithium transition metal oxide such as Li4Ti5O12 ([0071]),[0128]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu method of producing a lithium battery to include a plurality of wet cathode layers of a cathode active material mixed with a liquid electrolyte, a cathode active material sheet that has a thickness of 100 nm, and a plurality of wet anode layers containing an anode active material and a conductive additive mixed with a first liquid electrolyte in order to fill a non-aqueous electrolyte in a void between the active materials in the electrode layer, thereby providing smooth ion transmission in the electrode layer and increasing the output of the whole battery ([0048]), and to prevent the clogging of pores of a porous collector ([0042]).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Nagayama indicates that V2O5 (vanadium oxide), MnO2, TiS2 (titanium selenide / metal dichalcogenide), MoS2 (molybdenum selenide / metal dichalcogenide) are suitable materials for use as a cathode active material, and natural graphite, artificial graphite, hard carbon, soft carbon, lithium metal, lithium alloy, and Li4Ti5O12 are suitable materials for use as an anode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use V2O5, MnO2, TiS2, or MoS2 as a cathode active material and natural graphite, artificial graphite, hard carbon, soft carbon, lithium metal, lithium alloy, or Li4Ti5O12 as an anode active material.
However, Liu et al as modified by Nagayama et al does not expressly teach a cathode active material that has a material mass loading no less than 15 mg/cm2 for an organic or polymer material or no less than 30 mg/cm2 for an inorganic and non-polymer material in the cathode electrode (claim 1).  
Asako et al discloses a mass per unit area (material mass loading) of the positive electrode active material that is preferably 14 mg/cm2 to 40 mg/cm2 in the positive electrode (cathode electrode) (para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu/Nagayama method of producing a lithium battery to include a mass per unit area (material mass loading) of the positive electrode active material that is 40 mg/cm2 in the positive electrode (cathode electrode) in order to provide sufficiently high mass per unit area of each electrode to minimize the number of electrodes in the battery, thereby reducing the cost of manufacturing of the battery ([0039]).    
Examiner’s note: although Liu et al does not explicitly teach placing a porous separator layer in contact with the anode electrode and then forming a cathode electrode in contact with the porous separator, the Office takes the position that the transposition of process steps where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (Ex parte Rubin 128 USPQ 128 USPQ 159 (PO BdPatApp 1959).  There is no evidence of criticality of the order of assembling the layers of the lithium battery.
Regarding claims 12-14, Liu et al also discloses that active materials may be formed into various nanostructures such as nanowires (nano-coating / nanosheet) (col. 5, lines 4-11). 

Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. 
The Applicant argues that “The combination of Liu, Nagayama, and Asako do not obviate Claims 1, 2, 5, and 11-14 since Claim 1 has been amended to include a new limitation as follows: “the anode active material is selected from the group consisting of (a) particles of natural graphite, artificial graphite, meso-carbon microbeads (MCMB), and carbon (including soft carbon, hard carbon, carbon nano-fiber, and carbon nanotube); (b) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (AJ), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd); (c) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric; (d) oxides, carbides, nitrides, sulfides, phosphides,
selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Ti, Mn, or Cd, and their mixtures or composites; (e) prelithiated versions thereof; (f) prelithiated graphene sheets; and combinations thereof.” 
	In response, as stated above in the 103 rejection, many of newly added anode active materials listed in the Markush group are conventional and known in the art.  For example, Liu et al discloses graphite, carbon, silicon, and silicon alloy as anode active materials.  Nagayama et al discloses natural graphite, artificial graphite, carbon such as hard carbon and soft carbon, lithium alloy, lithium metal, and lithium transition metal oxide such as Li4Ti5O12 as anode active materials.  Asako et al discloses natural graphite, synthetic graphite, meso-carbon microbeads, transition metal oxides, silicon oxide, and lithium transition metal oxide such as Li4Ti5O12 as anode active materials.  Therefore, the Office maintains the contention that the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious.       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729